DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3-5, 7-10-14, 2-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (5,873,148) in view of Dellis (4,785,495)
Claim 1, Arnold discloses a knob sleeve assembly for a tubular handle portion and a knob attached to the handle portion, the knob sleeve assembly comprising:
a plurality of annular bodies (10) formed of a material, each of the bodies defining a longitudinally-extending central bore (figures 10-12; center member 34 having upper and lower sides 38, 40) for receiving the handle portion (T), each of the annular bodies (10) having a top edge and a bottom edge, each of the bodies having an annular body having a height and an outer diameter to accommodate a user’s fingers, the plurality  of annular bodies including at least two distinct annular body heights (figures 10-12 show the annular bodies having different heights and different sizes).  Arnold discloses the claimed device with the exception of the dimension/size and material used to form the annular bodies.  With regards to the claimed dimensions: Arnold shows the annular bodies are dimensioned such that a user’s finger substantially covers (see below 

    PNG
    media_image1.png
    650
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    821
    media_image2.png
    Greyscale


It is noted:
The preamble –A knob sleeve assembly for a ball bat-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 3, Arnold shows the plurality of annular bodies includes at least first, second and third  annular bodies (figures 10, 12 show at least three annular bodies).
Claim 4, Arnold shows the at least first, second and third annular bodies include at least three distinct annular body heights (figure 11 shows the annular bodies have different heights).
Claim 5, Arnold shows the plurality of annular bodies includes at least first, second, thirds and fourth  annular bodies (figures 10, 12, 19-23 all show four annular bodies).
Claim 7, Arnold shows the resilient material, and the size of the opening of each annular body enables each annular body to be positioned at any longitudinal location along the handle assembly (the annular bodies are slidably moveable on the handle).
Claim 8 Arnold further shows the plurality of annular bodies (10) are positioned on the handle assembly of the handle in a manner that is longitudinally spaced apart from the knob (figure 12).

Claim 10, Arnold further shows the outer diameter of at least one of the annular bodies (10) continuously varies along the annular body height between the top and bottom edges (by way of example figures 19-21 show the height varies between the top and bottom).
Claim 11, Arnold teaches that the annular bodies may have different shape and sizes. By way of example figures 6, 11, 12, shows the annular bodies have variations in the outer diameter of at least one of the annular bodies along the annular body height between the top and bottom edges which may result in an annular body draft angle.  Arnold discloses the claimed device with the exception of the draft angle.  It is noted that a change of form or design without change of function is no more than choice of design which, in absence of new or unobvious result, falls within the range of perception, understanding, or knowledge of one having ordinary skill in the art and will not sustain patentability.  Therefore, it would have been an obvious matter of design choice to select a draft angle in the range of 1 to 15 degrees for at least one of Arnold’s annular bodies, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 12, Arnold further shows the variation in outer diameter of the at least one annular body along the annular body height between the top and bottom edges results in a rounded peripheral outer surface (figures 10-12).
Claim 13, Arnold shows at least the top edge of at least one of the plurality of annular bodies is curved (figures 10-12).

Claim 20, Arnold shows the plurality of annular bodies (10) vary from one another according to at least one annular body characteristic, and wherein the annular body characteristic is selected from the group consisting of maximum annular body outer diameter.
Claim 21, Arnold discloses a knob sleeve assembly for a tubular handle portion and a knob attached to the handle portion, the knob sleeve assembly comprising:
a plurality of annular bodies (10) formed of a material, each of the bodies defining a longitudinally-extending central bore (figures 10-12; center member 34 having upper and lower sides 38, 40) for receiving the handle portion (T), each of the annular bodies (10) having a top edge and a bottom edge, each of the bodies having an annular body having a height and an outer diameter to accommodate a user’s fingers, the plurality  of annular bodies including at least two distinct annular body heights (figures 10-12 show the annular bodies having different heights and different sizes). Arnold further shows the central bore having a constant diameter from the top edge to the bottom edge such that, when positioned on a handle the entire inner peripheral surface of each of the annular bodies contacts the ball bat.  Arnold discloses the claimed device with the exception of the dimension/size and material used to form the annular bodies.  With regards to the claimed dimensions: Arnold shows the annular bodies are dimensioned such that a user’s finger substantially covers (see below figures) the annular bodies. In view of the figures it would appear that the height and diameter of the annular bodies fall within the claimed range.  With regards to the material used to form the annular bodies: Arnold is silent with regards to the material.  However, as disclosed by Dellis (column 2, lines 33-43) it is well known in the art to prevent the transmission of shock and/or vibration to the hand to form the handgrip from at least a layer of 
It is noted:
The preamble –A knob sleeve assembly for a ball bat-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 22, Arnold shows the at least one annular body characteristics is at least two annular body characteristics (diameter and height). 
Claim 23, Arnold shows the at least one annular body characteristics is at least three annular body characteristics (diameter and height and combination thereof). 
Claim 25, Arnold further shows the outer diameter of at least one of the annular bodies (10) continuously varies along the annular body height between the top and bottom edges (by way of example figures 19-21 show the height varies between the top and bottom).
Claim 26, Arnold teaches that the annular bodies may have different shape and sizes. By way of example figure 6, shows the annular bodies have variations in the outer diameter of at least one of the annular bodies along the annular body height between the top and bottom edges which may result in an annular body draft angle.  Arnold discloses the claimed device with the exception of the draft angle.  It is noted that a change of form or design without change of function is no more than choice of design which, in absence of new or unobvious result, falls within the range of perception, understanding, or knowledge of one having ordinary skill in the art and will not sustain patentability.  Therefore, it would have been an obvious matter of design choice to select a draft angle in the range of 1 to 15 degrees for at least one of Arnold’s annular bodies, since such a modification would have involved a mere change in the size of a component. A change in size is In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 27, Arnold further shows the variation in outer diameter of the at least one annular body along the annular body height between the top and bottom edges results in a rounded peripheral outer surface (figures 10-12).

Claims 6, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art of record as applied to claim 1 above, and further in view of  Kelsey (5,624,114).
Claim 6, Arnold as modified above discloses the claimed device with the exception of the inclusion of indicia.  However, as disclosed by Kelsey (column 6, lines 19-22) it is known in the art to include on such handle sleeves indicia.  It would have been obvious to one of ordinary skill in the art to have used such indicia on Arnold’s sleeve assembly given that Kelsey teaches such is desireable for easy identification of the implement.
Claim 19, Arnold as modified above discloses the claimed device with the exception of the resilient material having a Shore A hardness in the range of 20 to 60.  However, as disclosed by Kelsey (column 4, lines 64-67 and column 6, lines 10-13) it is known in the art to form such handles from a resilient material having a Shore A hardness in the range of 20 to 60.  It would have been obvious to one of ordinary skill in the art to have used such a material for Arnold’s sleeve assembly given that Kelsey teaches such is desireable material for sleeves.
Claim 24, Arnold as modified above discloses the claimed device with the exception of the inclusion of indicia.  However, as disclosed by Kelsey (column 6, lines 19-22) it is known in the art to include on such handle sleeves indicia.  It would have been obvious to one of ordinary skill .

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art of record as applied to claim 1 above, and further in view of Bleecker (7,572,198).
Claims 15 and 17, Arnold discloses the claimed device with the exception of the plurality of indentations inwardly extending from a peripheral outer surface of the annular body.  However, as disclosed by Bleecker (figure 2; column 4, lines 13-31) it is known in the art to position indentations and/or projections on the outer surface of the annular body.  It would have been obvious to one of ordinary skill in the art to have used such indentations for Arnold’s annular body given that Bleecker teaches such is an appropriate manner to provide tactile information to the hands for proper knuckle alignment.

Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer (5,839,983) in view of Dellis (4,785,495).
Claim 1, Krammer discloses a knob sleeve assembly for a ball bat extending along a longitudinal axis and having a tubular handle portion and a knob attached to the handle portion, the knob sleeve assembly comprising:
a plurality of annular bodies (12, 14) formed of a resilient material (vinyl, rubber or rubber-like material), each of the bodies defining a longitudinally-extending central bore for receiving the handle portion of the bat, each of the annular bodies having a top edge and a bottom edge (figure 1), each of the bodies having an annular body height measured from the top edge to the bottom edge, the plurality of annular bodies including at least two distinct annular body heights (figures 
Claim 28, Krammer further shows two or more of the plurality of annular bodies are positioned adjacent to and in contact with each other without overlapping each other and without overlapping connecting elements (figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
10 September 2021